KING, P.J.,
for the Court:
¶ 1. This appeal is taken from a motion to dismiss for failure to state a claim upon which relief could be granted. Aggrieved by this dismissal, Jettie Williams, conservator of the estate of James Joseph Williams perfected this appeal. Williams raised one assignment of error which is quoted verbatim from her briefilt was reversible error for the Circuit Court to grant the Defendants’ Motion to Dismiss.
¶ 2. We affirm the dismissal.
FACTS
¶ 3. In June 1995,Williams filed a complaint (Williams I) in the Lee County, Mississippi Circuit Court alleging violations of rights under 42 U.S.C. § 1983 naming the Lee County Sheriffs Department and three of its deputies as defendants. The defendants in Williams I filed a motion for summary judgment which was granted and the case was dismissed. Williams appealed that order to the Mississippi Supreme Court which affirmed the judgment of the trial court. In January 1998, while Williams I was pending before the Mississippi Supreme Court, Williams filed a new complaint (Williams II) alleging the same violations of rights under 42 U.S.C. § 1983 but now naming Lee County and the Lee County Board of Supervisors as defendants. In March 1998, the defendants, Lee County and the Lee County Board of Supervisors, filed a Motion to Dismiss for failure to state a claim upon which relief could be granted. In January 1999, the lower court granted the defendants’ motion and dismissed Williams II based on the principles of collateral estop-pel and res judicata.
ANALYSIS
I.
It was reversible error for the Circuit Court to grant the Defendant’s Motion to Dismiss.
¶ 4. Subsequent to this appeal, the Mississippi Supreme Court on July 29,-1999 *183ruled on Williams I. The Mississippi Supreme Court said “a governmental entity is only liable under § 1983 only for injuries caused by a municipal policy or custom.” Williams v. Lee County Sheriffs Dep’t, 744 So.2d 286, 298 (Miss.1999). The court went further to say “there has been absolutely no showing of any official policy of Lee County which led to any constitutional deprivation.” Id. The court affirmed the decision of the Lee County Circuit Court granting the defendants’s motion for summary judgment thereby finding no liability on behalf of the Lee County Sheriffs Department or the three named Lee County deputies. As a result of that ruling, the issues before this Court are now moot.
¶ 5. THE JUDGMENT OF THE LEE COUNTY CIRCUIT COURT IS AFFIRMED. COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANTS.
McMILLIN, C.J., SOUTHWICK, P.J., BRIDGES, IRVING, LEE, MOORE, PAYNE, AND THOMAS, JJ., CONCUR. DIAZ, J., CONCURS IN RESULT.